Citation Nr: 9932337	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-37 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for paroxysmal ventricular 
tachycardia, rated as 10 percent disabling, prior to January 
12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1969 to 
December 1970, from December 1981 to June 1982, and from 
October 1983 to March 1984.  He also had periods of active 
duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for 
ventricular tachycardia, and assigned a 10 percent disability 
rating effective to the date of claim.  By means of a rating 
decision in March 1998, the RO increased the evaluation for 
paroxysmal ventricular tachycardia to 60 percent disabling 
effective January 12, 1998.  Thereafter, the appellant argued 
that he was entitled to a disability rating in excess of 10 
percent for the time period prior to January 12, 1998.  
Additionally, he had not expressly withdrawn from appeal the 
issue of a disability rating in excess of 60 percent for the 
time period on or subsequent to January 12, 1998.

In November 1998, the Board remanded both issues to the RO 
for further development.  In a letter dated in December 1998, 
the appellant withdrew his claim for a disability rating in 
excess of 60 percent for the time period on or subsequent to 
January 12, 1998.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  For the time period prior to January 12, 1998, the 
appellant's paroxysmal ventricular tachycardia was 
asymptomatic and well controlled by medication.

2.  For the time period prior to January 12, 1998, the 
appellant's paroxysmal ventricular tachycardia did not 
produce an exceptional or unusual disability picture with 
related factors such as need for frequent hospitalization or 
marked interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
paroxysmal ventricular tachycardia, for the time period prior 
to January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.321(b), 4.104, 
Diagnostic Code 7013 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, his VA clinical records for the time 
period in question have been associated with the claims 
folder, and the record does not reveal any additional sources 
of relevant information which may be available concerning the 
present claim.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

The appellant contends that symptomatology associated with 
his paroxysmal ventricular tachycardia, during the time 
period prior to January 12, 1998, warranted a disability 
evaluation in excess of 10 percent.  He also argues that this 
disability rating should be based upon his several severe 
attacks of paroxysmal ventricular tachycardia that he 
experienced during active service.

Historically, the appellant first sought treatment for 
complaint of a fluttering sensation in the chest, without any 
other symptoms, in June 1987.  At that time, his heart rate 
measured at 225 beats per minute and he was converted to 
normal sinus rhythm using Verapamil.  Thereafter, he had 
several recurrences that required an extended period of 
hospitalization.  Diagnostic testing, which included 
electrocardiogram, echocardiogram, multiple gated acquisition 
scan (MUGA), indicated a diagnosis of sustained ventricular 
tachycardia.  Holter monitoring was significant for rare to 
frequent ventricular premature ecotopics.  Further 
examination by graded testing exercise (GXT) revealed that 
his tachycardia was exercise induced and preventable with 
beta- blockers.  He was prescribed Inderal and discharged in 
August 1987 without evidence of ventricular tachycardia.

Post- service, a VA inpatient treatment record for alcohol 
abuse, dated in August 1988, noted that the appellant alluded 
to a history of blackouts.  A May 1990 quadrennial 
examination for the U.S. Army Reserves noted that his 
ventricular tachycardia had been treated with "good results, 
full recovery" with Metoprolol since 1987.  Similarly, VA 
outpatient treatment notes in March 1992, July 1992 and 
January 1993 revealed his denial of cardiac complaints.  In 
April 1993, he denied "episodes since 1988 on Lopressor."  
Physical examination at that time was negative for any signs 
or symptoms of ventricular tachycardia.

In May 1994, the appellant was admitted to VA Medical Center 
for detoxification.  He reported an in- service history of 
tachycardia, manifested by palpitations, which had been 
treated with chronic Lopressor treatment without recurrence.  
A 24 Holter monitoring revealed 2 episodes of slow 
ventricular tachycardia, but did not reveal any malignant 
dysrhythmia.  A VA examiner noted that the appellant was 
"completely free" of symptoms of ventricular dysrhythmia 
during his 3- day stay EKG did reveal sinus bradycardia.  
Follow- up treatment notes from the Substance Abuse Treatment 
Program noted that his ventricular tachycardia was 
"asymptomatic."

During his appearance before the RO in June 1995, the 
appellant testified to variations in his heartbeat.  He had 
trouble sleeping on his left side.  He treated his condition 
with Metoprolol, or Lopressor, which made him feel fatigued 
and limited his physical activities.  His medication also 
slowed his heartbeat to fewer than 98 beats a minute.

On VA diseases of the heart examination, dated in June 1995, 
the appellant again reported that he had had no recurrence of 
the ventricular tachycardia since beginning Metoprolol 
treatment in 1988.  Physical examination was unremarkable.  
Diagnosis was of treated and controlled paroxysmal 
ventricular tachycardia.  He did not complain of ventricular 
tachycardia during VA inpatient treatment for alcohol abuse 
in December 1995.  Bradycardia was noted in August 1996, July 
1997 and January 1998.  Heart rate and rhythm were regular on 
these occasions.

On VA diseases of the heart examination, dated in September 
1997, the appellant reported a slight flutter around his 
Adam's apple which occurred about once a week.  However, he 
stated that he did not pay much attention to this symptom as 
it was not as bad as the symptoms of fluttering, weakness and 
dizziness he experienced in the 1980's.  Physical examination 
was unremarkable, and he was given a diagnosis of history of 
ventricular tachycardia.

On VA arrhythmias examination, dated in February 1998, the 
appellant referred to a fluttering in the upper chest and 
neck area, which he called a muscle spasm, which occurred 
daily to once every several days.  He denied syncopal spells, 
but he complained of increased weakness and fatigue on 
exertion.  He was given a diagnosis of paroxysmal ventricular 
tachycardia 3- 5 METS (metabolic equivalent).

During his appearance before the undersigned in July 1998, 
the appellant testified to episodes of ventricular 
tachycardia, manifested by fatigue, dizziness, blackout 
spells and palpitations of the throat, which had been severe 
since his discharge from service.  He estimated that he 
experienced these episodes, which temporarily incapacitated 
him, 2 to 3 times per week.  He self- treated his symptoms 
with rest, cold compresses on the face and a massage 
technique.  His symptoms had alleviated over the last few 
years, and he no longer experienced blackouts.  He limited 
his level of physical activity according to his 
symptomatology.  He was capable of leisurely walks.  He 
stated that VA physicians told him that he incurred heart 
damage and reduced capacity of the ventricles.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
That is, the degree of impairment resulting from a disability 
is a factual determination focused primarily upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In arriving at the factual determination, 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, but the regulations do not give past medical 
reports precedence over current findings.  Id.; see also 38 
C.F.R. § 4.2 (1999).  Additionally, the Board can only 
consider the factors which are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

The appellant has questioned the assignment of the 10 percent 
disability evaluation for his paroxysmal ventricular 
tachycardia during the time period prior to January 12, 1998.  
In this respect, the Board notes that new regulations 
promulgated by VA for rating diseases of the cardiovascular 
system became effective on January 12, 1998.  See Federal 
Register, Vol. 62, No. 238, January 12, 1998, pages 65207- 
65224.  These provisions do not apply retroactively in the 
evaluation of his disability rating prior to January 12, 
1998.  Rhodan v. West, 12 Vet.App. 55 (1998).

Under the regulations in effect prior to January 12, 1998, 
the RO's 10 percent rating contemplated paroxysmal 
tachycardia manifested by infrequent attacks.  38 C.F.R. 
§ 4.104, Diagnostic Code 7013 (1996).  Under this Diagnostic 
Code, a 30 percent disability rating was warranted for 
severe, frequent attacks of paroxysmal tachycardia.

Review of the clinical records for the time period prior to 
January 12, 1998, which are quite voluminous, clearly shows 
that the appellant's paroxysmal tachycardia was 
"asymptomatic" and well controlled by his prescriptions of 
beta blockers.  These clinical records also consistently 
record his denials of complaint regarding his paroxysmal 
tachycardia.  At most, he complained of an occasional 
"fluttering" sensation that did not concern him.  His 
current recollections of "severe" frequent attacks, which 
are more remote in time and inconsistent with statements made 
to his examining physicians at the time of treatment, are not 
supported by the clinical findings.  As such, the Board finds 
that the evidence preponderates against the assignment of a 
rating greater than 10 percent prior to January 12, 1998.

The schedular rating criteria represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from disease or injury.  38 C.F.R. § 4.1 
(1999).  The varying degrees of disability contemplate 
considerable loss of working time due to exacerbations or 
illness in proportion to the severity of the disability.  Id.  
In cases of unusual or exceptional disability picture, such 
as injuries or illnesses causing marked interference with 
employment or frequent periods of hospitalization, an 
extraschedular evaluation may be assigned where the regular 
schedular standards are thereby rendered impractical.  38 
C.F.R. § 3.321(b)(1) (1999).

As stated above, for the time period prior to January 12, 
1998, the appellant's paroxysmal ventricular tachycardia was 
asymptomatic and well controlled by medication.  The record 
does not suggest that his asymptomatic disease process 
markedly interfered with employment or resulted in 
hospitalization.  Accordingly, the Board finds that 
assignment of an extraschedular rating is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).


ORDER

An increased rating for paroxysmal ventricular tachycardia, 
in excess of 10 percent for the time period prior to January 
12, 1998, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

